Holden, J.
I can not concur-with the majority of the members of the court in the ruling made in the 2d headnote. The order of the judge shows that he has not exercised any discretion in passing on the motion for a new trial. He states in the order that where there is sufficient evidence to support the verdict, he has no discretion to set aside a second verdict in favor of the plaintiff. Though there is evidence to support a second verdict, the court is not for this reason deprived of the right to set the same aside. The evidence in this case would have authorized the court to set the verdict aside. It does not appear that the court has approved the *511verdict, but the recitals in his order show that the verdict is not approved by him as to the amount thereof. I am authorized by the Chief Justice to state that he concurs with me in the views above expressed.